ORDER
ALAN SCOTT MILLER of KEY BISCAYNE, FLORIDA who was admitted to the bar of this State in 1973, having pleaded guilty to engaging in monetary instruments and property derived from specified unlawful activity, in violation of 18 U.S.C.A § 1957 and TO two counts of making false statements, in violation of 18 U.S.C.A. § 1001, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 6(b)(1), ALAN SCOTT MILLER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that ALAN SCOTT MILLER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ALAN SCOTT MILLER comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.